Citation Nr: 0912081	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bladder cancer and prostate cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to a disability rating in excess of 40 
percent for the residuals of fracture to the L1 and L2 
vertebra with traumatic arthritis of the lumbar spine.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right hip.

5.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran has verified active military service from 
February 1973 to May 1982, and his DD214 for this period of 
service shows he had 13 years, 2 months and 25 days of prior 
active service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2009, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.  The Veteran submitted additional evidence, with a 
waiver of RO jurisdiction, following the hearing.  See 
38 C.F.R. § 20.1304(c).  Accordingly, the Board may consider 
the evidence in the first instance.   

The issues of entitlement to increased disability ratings for 
the Veteran's service-connected right knee arthritis, right 
hip arthritis, and lumbar spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bladder cancer and 
prostate cancer in May 1999.  The Veteran was notified of 
this decision in June 1999 month but did not file an appeal. 

2.  No competent evidence showing that the Veteran had 
primary prostate cancer or a relationship between the 
Veteran's bladder cancer and his active military service has 
been received since the May 1999 RO decision.  

3.  The Veteran has a current hearing loss disability which a 
competent medical opinion relates to noise exposure during 
active service.  


CONCLUSIONS OF LAW

1.  The May 1999 decision of the RO denying service 
connection for bladder cancer and prostate cancer is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the May 1999 rating decision is 
not new and material, and the Veteran's claim for service 
connection for a bladder cancer and prostate cancer is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. §§ 3.303, 3.385 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided with this general notice 
in a letter dated January 2006.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran has not been provided 
this notice, however, such error is not prejudicial as the 
Veteran will have an opportunity to present arguments 
concerning the rating and effective date for the grant of 
service connection for hearing loss when the Board's grant is 
implemented at the RO.  Concerning the new and material 
evidence claim, the Board notes that the decisions herein are 
not favorable and therefore no rating or effective date will 
be assigned for prostate or bladder cancer.  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  Complete notice was not 
provided to the Veteran in the January 2006 letter.  However, 
the presumption of prejudice is rebutted as the RO provided 
such notice by way of the statement of the case (SOC) and 
subsequent readjudications in supplemental statements of the 
case (SSOC).  He was provided with the reasons for the prior 
denial and the SOC explained why the claim had not been 
reopened.  Based on the notice provided in the January 2006 
letter of the types of evidence that would constitute new and 
material evidence and the notice provided in the SOC, a 
reasonable person would be expected to understand that 
evidence of primary prostate cancer was required to 
substantiate the claim.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the Veteran has not been 
accorded a VA medical examination with respect to his claim 
for service connection for hearing loss.  However, this error 
is harmless as the Board is granting service connection 
below.  Additionally, there is no indication that there is 
any outstanding evidence related to the Veteran's claims 
adjudicated below, to be obtained, either by VA or the 
Veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file which includes, but is not limited to:  service 
treatment records; the Veteran's hearing testimony and 
contentions; private medical treatment records; and VA 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim to reopen as well as the claim 
for service connection for hearing loss.  

II.  Application to Reopen the Claim for Service Connection 
for Bladder and Prostate Cancer

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2008)(emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The Veteran's 
separation papers do confirm that he served in the Republic 
of Vietnam during the requisite period of time to be presumed 
to have been exposed to Agent Orange during service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for, among other disorders, 
testicular cancer; urinary bladder cancer; or renal cancer.  
See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999).  

The RO denied service connection for prostate cancer in a May 
1999 rating decision on the basis that there was no diagnosis 
of primary prostate cancer and because there was no link 
between bladder cancer and active service.  The Veteran was 
notified of this decision in a letter dated June 1999.   The 
Veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

The medical evidence of record at the time of the May 1999 
rating decision included private medical records dated 
January 1990.  These records included pathology and surgery 
reports which revealed that the Veteran was diagnosed with 
bladder cancer and that surgical excision of the bladder and 
prostate gland was required by cystoprostatectomy.  
Ultimately, the pathology reports revealed a diagnosis of 
"transitional cell carcinoma" of the bladder.  There was no 
indication of primary prostate cancer as a diagnosis; the 
pathology reports of record indicate with respect to the 
prostate gland that "no tumor [was] seen."  There was no 
evidence which linked the Veteran's bladder cancer to his 
active service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the May 1999 RO rating 
decision includes additional private medical records, along 
with written statements from the Veteran and his testimony at 
a January 2009 hearing before the Board.  The private medical 
records submitted were either, exact duplicates of the 1990 
medical records showing diagnosis and surgical treatment of 
bladder cancer, or subsequent medical records noting a 
history of bladder cancer.  This evidence is cumulative, as 
the fact that the Veteran was diagnosed, and surgically 
treated for bladder cancer, transitional cell carcinoma, was 
already established.  

The Veteran's statements and hearing testimony amount to his 
belief that service connection should be granted because he 
had a urinary tract cancer, other than prostate cancer.  He 
submitted a copy of a medical article with his statement 
which showed statistics related to the average age of onset 
of bladder cancer.  The Veteran's January 2009 hearing 
testimony was to the effect that cancer cells were found in 
his prostate.  In this respect, the Board notes that the 
January 1999 pathology report did not indicate the presence 
of cancer cells in the prostate.  Even if such cells were 
found, the cancer was specifically identified as primary 
bladder cancer, transitional cell carcinoma, for which 
service connection on the basis of Agent Orange exposure is 
not warranted.  The Court has held that the metastasis of 
cancer from one area of the body to another does not warrant 
presumptive service connection if the type of cancer 
identified as not warranting presumptive service connection.  
Monts v. Brown, 4 Vet. App. 379 (1993) (holding that 
metastasis of prostate cancer to a spinal vertebra did not 
change the prostate cancer into primary bone cancer 
warranting service connection).  

Moreover, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211 (1993); See also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  However, none of the newly submitted or obtained 
evidence in any way relates the Veteran's bladder cancer to 
active service or to Agent Orange exposure during service.  
The medical literature submitted discusses generalities and 
does not show there is a link between his cancer and active 
service, to include presumed Agent Orange exposure during 
service.  

All of the evidence submitted since the May 1999 RO rating 
decision denying service connection for prostate cancer, 
merely serves to confirm that the Veteran was diagnosed and 
treated for bladder cancer in January 1999.  This fact was 
already established at the time of the 1999 rating decision.  
Based on the applicable law, regulations and court decisions, 
the additional evidence received since the May 1999 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the Veteran's claim.  
The RO's prior denial of service connection for bladder and 
prostate cancer remains final.  See Colvin, 1 Vet. App. 171; 
38 U.S.C.A. §§ 5108, 7105(c) (West 2002; 38 C.F.R. § 3.156 
(2008).

III.  Service Connection for Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's service treatment records do not show that he 
manifested hearing loss during service.  In February 1980, 
separation examination of the Veteran was conducted.  
Audiological evaluation was conducted at this time and 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
10
10
5
5
10

The Veteran's ears and ear drums were evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  No additional defects were noted and the Veteran 
was declared fit for military service.  The Court has noted 
that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating a degree of 
hearing loss.  See, Hensley v. Brown 5 Vet. App. at 157 
(1993).  Therefore, these audiology results shown on the 
separation examination report show that the Veteran's hearing 
was within normal limits.

In January 2009, a private ear examination of the Veteran was 
conducted.    Audiological evaluation revealed pure tone 
thresholds, in decibels as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
65
70
LEFT
40
45
45
60
60

These results reveal that the Veteran has a current hearing 
loss disability within the criteria established by VA 
regulation.  38 C.F.R. § 3.385 (2008).  The Veteran reported 
a history of noise exposure during service, particularly 
during the time he served in Vietnam.  The Veteran reported 
that he did not have significant noise exposure following 
separation.  The physician noted that he has not had problems 
with infections and has not had active trauma.  The examining 
physician indicated the medical opinion that "it is at least 
as likely as not that some of his high frequency hearing loss 
and the associated tinnitus is due to loud noise exposure 
that he received on active duty."  

The evidence establishes that the Veteran has a current 
hearing loss disability.  He retired after over twenty years 
of service in the Army.  The Board accepts his reports of 
noise exposure in service as being consistent with the 
circumstances of his Army service and consistent with the 
nature of such a long period of military service.  The 
medical opinion expressed in the January 2009 medical record 
is that the Veteran's bilateral hearing loss is, at least in 
part, related to noise exposure in service.  Accordingly, 
service connection for bilateral hearing loss is granted.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for bladder 
cancer and prostate cancer, that benefit remains denied.

Service connection for bilateral hearing loss is granted.  


REMAND

In March 2009, the Veteran submitted a medical record which 
revealed that he had undergone total right knee replacement 
surgery earlier that month.  While he did submit a waiver of 
consideration of this evidence by the RO, this evidence is of 
such importance with respect to the Veteran's claim for a 
increased disability rating for his service-connected right 
knee arthritis, that the Board is returning this claim to the 
RO for additional development.  

At the January 2009 hearing before the Board, the Veteran 
asserted that his right hip disability had increased in 
severity since the last VA Compensation and Pension 
examination conducted in 2007.  Accordingly, another VA 
Compensation and Pension examination should be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Moreover, the Board notes that the Veteran is service-
connected for residuals of a fracture to the L1 and L2 
vertebra with traumatic arthritis of the lumbar spine 
pursuant to 5285/5235 and 5242, which respectively pertain to 
vertebral fractures or dislocations and degenerative 
arthritis of the spine.  However, the Veteran was diagnosed 
with degenerative disc disease (DDD) of the spine on VA 
examination in April 2007.  However, it is not clear from the 
medical examination report whether the DDD and any associated 
neurologic abnormalities are related to the service-connected 
back disability.  Accordingly, the examination report must be 
clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of right 
knee and right hip arthritis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Range of motion 
testing of the right knee and right hip 
should be conducted and all results 
reported.  The examiner should provide a 
description of the effect, if any, of the 
Veteran's pain on the function and 
movement of his right knee and right hip.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability. The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

2.  The April 2007 VA examination 
report pertaining to the spine should 
be returned for clarification.  
Specifically, is it at least as likely 
as not (a probability of 50 percent or 
greater) that the currently diagnosed 
DDD is caused or aggravated by the 
service-connected residuals of a 
fracture to the L1 and L2 vertebra with 
traumatic arthritis of the lumbar 
spine.  The examiner should also 
provide an opinion as to whether there 
is any objective neurologic abnormality 
shown in the left and/or right lower 
extremity that is at least as likely as 
not associated with the service-
connected disability.  In that regard, 
the examiner should thoroughly review 
the neurological examination results 
from the VA examinations in January 
2006 and April 2007.  If it is 
determined that another examination 
would be helpful in responding to the 
above questions, such examination 
should be scheduled and the questions 
above should be answered.  A complete 
rationale must be provided for any 
opinion.  

3.  Following the above, readjudicate the 
Veteran's claims.  With respect to the 
claim for an increased rating for right 
knee arthritis, specifically consider the 
recent evidence showing that the Veteran 
has had total right knee replacement 
surgery.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


